

115 HR 7876 IH: Polar Bear Cub Survival Act of 2020
U.S. House of Representatives
2020-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7876IN THE HOUSE OF REPRESENTATIVESJuly 30, 2020Mr. Huffman introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend Public Law 115–97 to prohibit oil and gas activities within one mile of polar bear maternal den habitat, and for other purposes.1.Short titleThis Act may be cited as the Polar Bear Cub Survival Act of 2020.2.Prohibition on oil and gas activities within one mile of polar bear maternal den habitatSection 20001 of Public Law 115–97 (16 U.S.C. 3143 note) is amended—(1)in subsection (c)(1)(A), by inserting and subsection (d) after subparagraph (B); and (2)by adding at the end the following:(d)Protection of polar bear maternal den habitatOil and gas activities, including exploration, development, production, and transportation activities, and permanent or temporary infrastructure, are prohibited within one mile of polar bear maternal den habitat, as such habitat is identified on Map 3–37 in the document entitled Coastal Plain Oil and Gas Leasing Program Final Environmental Impact Statement, dated September 12, 2019, and issued by the Secretary of the Interior..